Citation Nr: 0407560	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating, the veteran's claim for 
special monthly pension was denied.  The veteran was notified 
of that determination by correspondence dated later that 
month.  He perfected his appeal in a timely fashion by the 
submission of a notice of disagreement in April 2000 and a 
substantive appeal in December 2000.  The veteran provided 
testimony at a videoconference hearing conducted by the 
subscribed Veterans Law Judge in June 2001.  

The Board requested additional development in its September 
2001 remand.  By this document, the veteran was notified of 
the Veteran's Claim Assistance Act (VCAA) Pub. L. No. 106-
475, 114 Stat. 2000.  By a May 2003 letter, the veteran was 
once again advised of VCAA 2000, VA's duty to assist and 
notify the veteran and the allocation of burdens to obtain 
evidence needed to support his claim.  Additional development 
was conducted thereafter, pursuant to the September 2001 
remand.  

In a subsequent rating decision, dated in June 2003, the 
veteran was granted special monthly pension at the housebound 
rate.  However, the denial status was continued with respect 
to the claim for special monthly pension by reason of being 
in need of aid and attendance of another person.  

The Board observes that in the September 2001 remand, the 
Board posed several inquiries regarding the veteran's current 
disability picture.  In particular, one such inquiry 
consisted of whether the veteran currently has left 
ventricular dysfunction, and if so, what is the ejection 
fraction.  The veteran underwent VA examination in June 2003; 
however, nothing relative to left ventricular dysfunction is 
mentioned.  The Board acknowledges that the veteran is 
entitled to full compliance with the remand order of the 
Board by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  
While under normal circumstances, the failure to comply with 
the remand order would result in a remand, the Board finds 
that such an action is not necessary in the instant case.  
The Board finds that reports of VA evaluation and treatment 
received since the Board's remand show normal left 
ventricular size and function.  This information is recorded 
in a VA medical report dated March 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not blind and is not confined to a nursing 
home; he is able to dress and undress himself, to keep 
himself clean and presentable, to feed himself and to attend 
to his wants of nature.  


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
in need of the regular aid and attendance of another person 
have not been satisfied.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1502, 
1521, 5107, 5121, 7104, (West 2002); 38 C.F.R. §§ 3.102, 
3.351, 3.352, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board observes that VA's duties have been fulfilled to 
the extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussion in the March 2000 and 
subsequent rating decision, the December 2000 statement of 
the case, a September 2001 Board remand and the June 2003 
statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records.  Finally, the RO obtained VA 
medical examination in order to determine the current nature 
and severity of the veteran's condition.  In addition, the 
veteran was afforded the opportunity to provide testimony at 
the June 2001 videoconference hearing.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
March 2000, prior to the enactment of VCAA, the notice of 
which was issued initially in the September 2001 Board 
remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the Board's remand.  Additional development was 
accomplished on behalf of his claim in consequence thereof 
and he was afforded additional opportunity to submit more 
evidence.  Thereafter, his claim was reviewed in June 2003 
after the efforts to develop his claim had been exhausted.   

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the December 2000 
Board remand and the December 2000 letter.  Moreover, the 
veteran has not identified any additional evidence that has 
not been made a part of his record.  Consequently, the Board 
finds that deciding the issue of entitlement to special 
monthly pension by reason on being in need of aid and 
attendance of another person will not be prejudicial to the 
veteran.  

The veteran is service connected for a right knee disability 
and a laceration of the right side of the skull with 
concussion; both of these disabilities have been afforded 
noncompensable ratings.  The veteran's non-service-connected 
disabilities include left sided headaches of undetermined 
etiology, evaluated as 50 percent.  The veteran also has 
coronary artery disease status post myocardial infarction, 
evaluated at 100 percent and chronic obstructive pulmonary 
disease, evaluated as 60 percent disabling.  The veteran has 
been awarded a permanent and total disability rating for 
pension purposes from February 1980 and special monthly 
pension at the housebound rate from February 2000.  These 
ratings are reflected in the June 2003 rating decision.  The 
veteran's appeal continues with respect to aid and 
attendance.  

When an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d).  The applicable law and regulations 
provide that a person shall be considered to be in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Determinations as to the need of aid and 
attendance must be based on the actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
The inability of the person to dress or undress himself and 
to keep himself clean and presentable; the inability of the 
person to feed himself through loss of coordination in the 
upper extremities or through extreme weakness; the inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect a claimant from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).  

In the veteran's case, reports of VA evaluation and treatment 
dated from February 2000 do not supportive of a grant of aid 
and attendance.  When examined in February 2000, the veteran 
was found to be nasal oxygen dependent, to have heart failure 
and coronary artery disease, with a history of heart attack.  
However, the veteran is not to be totally blind, bedridden or 
senile.  In addition, he was found to be competent and able 
to dress, undress, attend to wants of nature and keep himself 
clean.  He was noted to need assistance with walking, 
however.  Finally, the examiner stated that the veteran was 
physically and mentally able to protect himself in his daily 
environment.  These findings are restated on subsequent 
examination.  

The veteran was evaluated again in June 2003.  At that time, 
the examiner noted that the veteran was status post 
myocardial infarction, coronary artery bypass graft surgery 
with minimal subsequent angina, infrequent congestive heart 
failure, and good medical control.  In addition, he was noted 
to have chronic obstructive pulmonary disease, infrequent 
minor headaches and status post right knee meniscus injury 
with surgical treatment of many years previously, currently 
productive of minimal flexion impairment.  

With respect to the current cardiovascular condition, the 
examiner noted that the veteran experienced recurrent chest 
pain with a frequency of two to three times a week, requiring 
the use of nitroglycerin once a week.  In addition, he 
experienced shortness of breath infrequently related to 
congestive heart failure for which he had been hospitalized 
twice during the previous year.  Also, shortness of breath 
was noted to be attributable to do chronic obstructive 
pulmonary disease, treated with an inhaled bronchodilator and 
inhaler.  Parenthetically, the Board notes that reports of 
outpatient treatment dated from August 2000 show that the 
veteran was using oxygen at home.  He reported that he was 
unable to do anything strenuous excluding yard work or 
household work of any significance.  He reported that he was 
short of breath after walking a block walk or up a flight of 
stairs.  Brief rest and/or use of the inhaler, however, 
relieve these symptoms.  Based on the history, his metabolic 
activity level was estimated had a range of 3 to 4 METS.  The 
veteran was also noted to have a history of cluster migraine 
headaches, diagnosed in the late 1970s.  At the time of the 
examination, the headaches were noted to occur 2 to 3 times a 
month and to be easily relieved by over-the-counter 
medication and rest.  Furthermore, the veteran was noted to 
have a history of sports injury to the right knee, resulting 
removal of cartilage at age 16.  He experienced minor 
soreness of the swelling in the knee.  These symptoms were 
relieved by rest and did not require medication.  The veteran 
also reported left ankle and distal leg pain along the site 
of the vein graft donor site.  He denied any swelling.

The physical examination revealed normal heart and lung 
sounds.  The abdomen was nontender without organomegaly.  
Examination of the extremities appeared normal, except for 
limitation of motion of the right knee, characterized by 
flexion from zero to 130°.  The joint was stable, however and 
without swelling, deformity or discoloration.  No venous 
distention or edema in the ankle was noted.  The veteran was 
noted to be able to dress, bath himself, as well as to 
perform activities of daily living without assistance.  
Accordingly, the preponderance of the evidence does not show 
that the veteran satisfies the criteria for special monthly 
pension by reason of being in need of the regular aid and 
attendance of another persons.   


ORDER

Special monthly pension by reason of being in need of the 
regular aid and attendance of another person is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



